Citation Nr: 1750622	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for migraines.

3. Entitlement to service connection for sleep apnea.  

4. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 
 
5. Entitlement to service connection for a low back disability.  

6. Entitlement to service connection for a right shoulder disability.  

7. Entitlement to service connection for numbness of the lower extremities.   

8. Entitlement to service connection for bilateral hearing loss.  

9. Entitlement to service connection for residuals of a head injury.  

10. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1982 to March 1988 and active service in the Guam Army National Guard from January 1997 to November 1997 and from February 2002 to May 2002, and in March 2006, and December 2007.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Guam Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript is of record.

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a cervical spine disability were previously on appeal.  Subsequent to the Board's May 2014 remand, service connection for schizoaffective disorder, depressed type and degenerative disc disease, cervical spine were granted in an August 2016 rating decision, effective August 5, 2009.  The rating decision informed the Veteran that these grants of service connection represented a total grant of benefits with respect to his claims for service connection for an acquired psychiatric disorder and a cervical spine disability.  The Veteran did not express any disagreement with this rating decision.  As the Veteran was awarded service connection for these issues, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a cervical spine disability are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
	
Review of the completed development related to the Board's prior remands reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection a low back disability, a head injury, bilateral leg numbness, right shoulder disability, bilateral carpal tunnel syndrome, sleep apnea, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the pendency of the claim for a TDIU, the Veteran has been in receipt of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s).

2. The Veteran's statements of noise exposure during service are credible.

3. Tinnitus was reasonably incurred during his active service as a cannon crewmember.  

4. The Veteran's migraine headaches are due to his service-connected cervical spine disability. 


CONCLUSIONS OF LAW

1. The claim for entitlement to TDIU is moot. 38 U.S.C.A. § 1114, 1155, 7105 (West 2014); 38 C.F.R. § 4.16 (2016).

2. The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The Veteran's migraine headaches are due to his service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran is service connected for the following disabilities: schizoaffective disorder, depressed type, 100 percent disabling, effective August 5, 2009; degenerative disc disease, cervical spine, 20 percent disabling, effective August 5, 2009; cervical radiculopathy, right upper extremity, 50 percent disabling, effective August 5, 2009; cervical radiculopathy, left upper extremity, 40 percent disabling, effective August 5, 2009; chronic right knee strain, limited extension, 30 percent disabling, effective December 17, 2009; and chronic right knee strain, limited flexion, 10 percent disabling, effective December 17, 2009.  The Veteran has been in receipt of a 100 percent rating for schizoaffective disorder, depressed type and SMC under 38 U.S.C.A. § 1114 (s) throughout the pendency of his claim for a TDIU, which was filed in August 2009.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court of Appeals for Veterans Claims indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for SMC under 38 U.S.C.A. § 1114 (s).  Here, however, the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114 (s) throughout the pendency of the claim.  As the grant of TDIU would therefore not result in additional benefit to the Veteran, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration. 38 U.S.C.A. § 7105 (d)(5).  The claim for a TDIU is therefore moot and must be dismissed.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a) (2016). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Tinnitus

The Veteran contends that he has suffered from tinnitus since his period of active service, but that the condition was not diagnosed until after separation from service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  

The Board observes that the Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307, 3.309(a).  The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus ... as an 'organic disease of the nervous system.'" Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b). Id.

The evidence demonstrates that that service connection is warranted for tinnitus.  First, the Veteran has a current disability due to tinnitus.  The Veteran reported symptoms of recurrent tinnitus during a VA examination in January 2010.  The Veteran is competent to report that he has tinnitus.  See Charles, 16 Vet. App., at 374.  

Second, the Veteran was exposed to acoustic trauma while on active duty.  The January 2010 VA examiner noted that the Veteran's MOS was a cannon crewmember and that he was exposed to acoustic trauma as a result of his duties.  The Veteran's DD-214 confirms that he performed duties as a "cannon crewmember" from 1982 to 1988.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's reports of being exposed to "loud blasts" during service to be credible and to be supported by the evidence of record.

Finally, the Board finds that the Veteran's tinnitus had onset during service.  During his January 2010 VA examination, the Veteran reported that his tinnitus began during his active duty service in 1985 following an explosion that occurred near his off-base housing.  In his VA form 9, the Veteran also related the onset of tinnitus to activities that occurred during his service as an artillery man and at the small arms firing range.  The Board finds the Veterans statements regarding the onset of his tinnitus to outweigh the opinions provided by the 2010 and 2016 VA examiners.  The 2010 examiner indicated that the Veteran's tinnitus was secondary to his hearing loss that he opined began after his period of service.  This opinion, though, does not account for the Veteran's competent and credible reports of tinnitus during his active service.  On the other hand, the 2016 examiner opined that the Veteran's tinnitus is due to hearing loss that pre-existed his period of active service.  Regardless, whether the Veteran's tinnitus was caused by pre-existing hearing loss, there is no evidence that the Veteran's tinnitus pre-existed his period of service.  Additionally, if the Veteran's tinnitus was caused by nonservice-connected hearing loss during his period of service, service connection would still be warranted for tinnitus on a direct basis.  

In summary, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.102.

Service Connection for Migraines

In August 2009, the Veteran submitted a claim for service connection for chronic migraine headaches.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).

The Veteran is currently service-connected for degenerative disc disease of the cervical spine and schizoaffective disorder, depressed type.  

In September 2006, R.C., M.D., the Veteran's neurologist submitted an opinion that the Veteran is diagnosed with recurrent headaches due to his cervical spondylosis.  

A July 2003 service treatment record stated that the Veteran's headaches were secondary to his stress, anxiety, and panic attacks.  

In a November 2014, a VA examiner stated that there is no medical/psychiatric evidence to support that the Veteran's headaches were secondary to his stress, anxiety, and panic attacks.  The examiner stated that "nowhere in DSM-5 there is information linking anxiety and panic symptoms as the cause of chronic dull headaches." The examiner opined that causes of headaches are multiple and that a separate evaluation should be conducted to determine the etiology of the Veteran's headaches.  The examiner noted that the Veteran was taking Venlafaxine and Risperidone for a long time and headaches is one of the known side-effects of these medications.  (The Veteran's treatment records indicate that the Veteran is taking these medications to treat his service-connected schizoaffective disorder, depressed type.)

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's current migraine headaches are caused by his service-connected cervical spine disability.  The opinion of the Veteran's treating neurologist that his cervical spine disability is causing his recurrent headaches is not contested by any evidence of record.  Further, to the extent that the November 2014 examiner indicated that the Veteran's migraines could be due to the medications being taken for his service-connected psychiatric condition this would also warrant service connection. 

In conclusion, the Board finds that the evidence is at least in equipoise that the Veteran's migraine headaches are due to his service-connected cervical spine disability; therefore, service connection for migraines is warranted.  38 C.F.R. § 3.102, 3.310.
  

ORDER

The claim for entitlement to TDIU is dismissed as moot.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for migraines is granted. 




REMAND

Unfortunately, the remainder of the Veteran's claims requires additional development prior to adjudication by the Board.  

Particularly, the Board notes that the medical opinions obtained for the Veteran's claims of entitlement to service connection a low back disability, a head injury, bilateral leg numbness, right shoulder disability, bilateral carpal tunnel syndrome, and sleep apnea are inadequate.   These issues were remanded for medical opinions regarding the etiology of each condition; however, for these issues the examiner applied a standard higher than what is required under VA law to determine if a relationship was present between these conditions and active service.  With regard to each condition, the examiner was asked (if it was not determined that the condition had clearly and undebatably pre-existed service) if the condition at least as likely as not, began in or is related to active service, a period of ACDUTRA, or a period of INACDUTRA.  For each condition, the examiner stated that he was unable to undebateably conclude that the condition had onset during active service, a period of ACDUTRA, or a period of INACDUTRA.  The Board notes that this standard is higher than at least as likely as not (a 50 percent or greater probability), and therefore, a new medical opinion must be obtained for each of these conditions.  

With regard to entitlement to service-connection for bilateral hearing loss, the Board notes that under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  At the Veteran's January 2010 VA examination, the examiner reported that the Veteran had very low speech recognition scores, 66% right ear and 36% left ear.  The examiner stated that it is highly unlikely that excessive noise / acoustic trauma would cause such a degree of speech audiometry pathology; however, the examiner does not discuss whether the Veteran's hearing loss disability, shown through his speech recognition scores, otherwise at least as likely as not has been present since his period of active service.  Accordingly, the Board finds that a medical opinion should be obtained regarding whether the Veteran's hearing loss disability was incurred in, or is otherwise due, his period of active service.    

With regard to entitlement to service-connection for bilateral leg numbness, the Board finds that this issue is inextricably intertwined with the Veteran's claim for service-connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed lumbar spondylosis (or any currently diagnosed low back disability) was incurred in or is otherwise related to his period of active service, or the injury sustained during ACDUTRA at Schofield Barracks in 1998.

The examiner is specifically asked to discuss the opinion provided by W.P, M.D. in July 2009 that the Veteran's back pain is a result of the cumulative effects of solider skill training.     

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed right shoulder disability was incurred in or is otherwise related to his period of active service.

The examiner is specifically asked to discuss the opinion provided by W.P, M.D. in July 2009 that the Veteran's shoulder pain is a result of the cumulative effects of solider skill training.     

3. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his sleep apnea disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed sleep apnea was incurred in or is otherwise related to his period of active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of any current head injury.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed head injury was incurred in or is otherwise related to his period of active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate physician regarding whether the Veteran has had a diagnosis of a bilateral carpal tunnel disability during the appeal period.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner is asked to discuss the April 18, 2008 report that the Veteran's symptoms of bilateral carpal tunnel syndrome have completely resolved and that he was referred for treatment for cervical radiculopathy. 

If the Veteran is determined to have a diagnosis of a bilateral carpal tunnel disability during the appeal period, the examiner is asked to opine as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that any current bilateral carpal tunnel disability was incurred in or is otherwise related to his period of active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  Note: the January 2010 VA examination indicated that the Veteran had hearing loss for VA disability purposes due to speech recognition thresholds below 94% in each ear.  The examiner should provide opinions as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in, or is otherwise due to, his active service. The examiner should specifically discuss the Veteran's reports of reduced hearing acuity since his period active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. After completing all indicated development, and any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


